 

Exhibit 10.2

 

INTERCREDITOR AND PARTICIPATION AGREEMENT

 

Agreement made and entered into this day by and between NORTHEAST LCD CAPITAL,
LLC, a Maine limited liability company ("Lender" and “Subsequent Lender”) and
LUCID, INC., a New York corporation ("Borrower"). In consideration of the mutual
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereby
agree as follows:

 

1.        Reference is made to a certain Loan And Security Agreement dated as of
July 5, 2012, executed between Borrower and Lender (the "Security Agreement").
Said Security Agreement secures an original principal amount of $7,000,000.00.

 

2.        Provision “2.2 ("Term Loans") (b)” of the Security Agreement provides
that additional lenders ("Subsequent Lenders") may make additional loans
("Subsequent Term Loans") to Borrower. Each Subsequent Lender of a Subsequent
Term Loan shall become a party to the Security Agreement as a Subsequent Lender
thereunder.

 

3.        Northeast LCD Capital, LLC, as a Subsequent Lender, is making a
Subsequent Term Loan to Borrower in the amount of $5,000,000 as evidenced by a
Term Note dated May 20, 2013. Pursuant to this Intercreditor and Participation
Agreement, the $5,000,000.00 Subsequent Term Loan shall be included in and
secured by the Security Agreement and all provisions thereof apply to this
Subsequent Term Loan.

 

4.        The parties agree that any Intercreditor Agreement shall be at the
sole discretion of Northeast LCD Capital, LLC and it shall have the sole
discretion regarding collection and realization on all collateral pledge to
secure the two loan positions.

 

In witness whereof, the undersigned sets their hands and seals of this 20 day of
May, 2013.

 

        LUCID, INC
("Borrower")            /s/ Richard J. Pulsifer   By: /s/ L. Michael Hone
Witness     L. Michael Hone, its CEO
Thereunto duly authorized           NORTHEAST LCD CAPITAL, LLC
("Lender" and "Subsequent Lender")           /s/ Scott Edmunds   By: /s/ C.
Wesley Crowell Witness        C. Wesley Crowell
Its Manager, Thereunder Duly Authorized

 

 



--------------------------------------------------------------------------------

